EXHIBIT 99.1 FOR IMMEDIATE RELEASE Remedent Reports Profits In First Quarter Remedent to Host a Conference Call to Discuss Results at 11 AM EST, Wednesday, August 18, 2010 Deurle, Belgium-(Marketwire 8/16/2010) Remedent, Inc. (OTCBB:REMI.OB), an international company specializing in research, development, and manufacturing of oral care and cosmetic dentistry products, reported results for the first quarter ended on June 30, 2010 (in US Dollars). Net sales for three months ended June 30, 2010 increased 62% to $3.4 million compared to $2.1 millionfor the same year ago quarter.The increase in sales was due to the inclusion of our Asian retail operations as well as the sale of First Fit. Profit for the three months ended June 30, 2010 prior to outside shareholders participation totaled approximately $568 thousand compared with losses of $488 thousand for the same year ago quarter.Profits attributed to Remedent common stockholders for three months ended June 30, 2010 was $312 thousand compared to losses of $549 thousand for the same year ago quarter. Cash and cash equivalents totaled $1.2 million at June 30, 2010 as opposed to $613 thousand asreported at March 31, 2010. Management Commentary “The shifting of our business model from wholesale (B2B) model via a distributor to a direct retail model is beginning to bear fruit as previously mentioned during prior conference calls. During the current quarter we included our retail Asian operations of approximately $600 thousand in gross revenues as we are continuing to open new Spa locations in both Europe and Asia during the next quarter and in the remainder of our financial year. Sales in all our Spa locations continue to exceed our expectations as sales continue to climb,” said Guy De Vreese the CEO of Remedent. Conference Call Information Remedent will host a conference call on Wednesday, August 18, 2010 at 11:00 a.m. Eastern Standard time (8:00 a.m. Pacific time) to discuss these results and its strategic plans for the future. A question and answer session will follow management’s presentation. To participate in the call, dial the appropriate number 5-10 minutes prior to the start time. Date: Wednesday, August 18, 2010 Time 11:00 a.m. Eastern time (8:00 a.m. Pacific time). Dial in number: 888-765-5547 Passcode: 4258061 The replay of the call will be available through September 15, 2010.The dial in number for the replay is 888-203-1112 and thereplay pass code is4258061 1 About Remedent Remedent, Inc. specializes in the research, development, manufacturing and marketing of oral care and cosmetic dentistry products. The company serves professional dental industry with breakthrough technology for dental veneers.These products are supported by a line of professional veneer whitening and teeth sensitivity solutions. Headquartered in Belgium, Remedent distributes its products to more than 35 countries worldwide. For more information, go to www.remedent.com. Statement under the Private Securities Litigation Reform Act of 1995 Statements in this press release that are “forward-looking statements” are based on current expectations and assumptions that are subject to risks and uncertainties.Such forward-looking statements involve known and unknown risks, uncertainties and other unknown factors that could cause Remedent’s actual operating results to be materially different from any historical results or from any future results expressed or implied by such forward-looking statements. In addition to statements that explicitly describe these risks and uncertainties, readers are urged to consider statements that contain terms such as "believes," "belief," "expects," "expect," "intends," "intend," "anticipate," "anticipates," "plans," "plan," “projects,” “project,” to be uncertain and forward-looking. Actual results could differ materially because of factors such as Remedent’s ability to achieve the synergies and value creation contemplated by the proposed transaction.For further information regarding risks and uncertainties associated with Remedent’s business, please refer to the risk factors described in Remedent’s filings with the Securities and Exchange Commission, including, but not limited to, its annual report on Form 10-K and quarterly reports on Form 10-Q. 2 REMEDENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended June 30, Net sales $ $ Cost of sales Gross profit Operating Expenses Research and development Sales and marketing General and administrative Depreciation and amortization TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER (EXPENSES) INCOME Interest expense ) Other income TOTAL OTHER (EXPENSES) INCOME NET INCOME (LOSS) BEFORE TAXES AND NON-CONTROLLING INTEREST ) INCOME TAXES — NET INCOME (LOSS) BEFORE NON-CONTROLLING INTEREST ) LESS: NET INCOME ATTRIBUTABLE TO THE NON-CONTROLLING INTEREST NET (LOSS) INCOME ATTRIBUTABLE TO REMEDENT, INC. Common Stockholders $ $ ) INCOME (LOSS) PER SHARE Basic $ $ ) Fully diluted $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic Fully diluted Net Income(Loss) Attributable to Remedent Common Stockholders $ $ ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustment TOTAL OTHER COMPREHENSIVE (LOSS) INCOME ) LESS: COMPREHENSIVE INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST COMPREHENSIVE (LOSS) INCOME ATTRIBUTABLE TO REMEDENT Common Stockholders $ $ ) 3 REMEDENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June30,2010 March31,2010 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $59,608 at June 30, 2010 and $65,845 at March 31, 2010 Inventories, net Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Long term investments and advances Patents, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion, long term debt $ $ Line of Credit Accounts payable Accrued liabilities Due to related parties Total current liabilities Long term debt less current portion Total liabilities EQUITY: REMEDENT, INC. STOCKHOLDERS’ EQUITY Preferred Stock $0.001 par value (10,000,000 shares authorized, none issued and outstanding) — — Common stock, $0.001 par value; (50,000,000 shares authorized, 19,995,969 shares issued and outstanding at June 30, 2010 and March 31, 2010) Treasury stock, at cost; 723,000 shares at June 30, 2010 and March 31, 2010 ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) (foreign currency translation adjustment) ) ) Obligation to issue shares Total Remedent, Inc. stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and equity $ $ 4
